      Case 2:19-cv-00070-SMJ    ECF No. 60    filed 08/06/20   PageID.1109 Page 1 of 2


                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
1
                                                                   Aug 06, 2020
2                                                                       SEAN F. MCAVOY, CLERK




3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     REBECCA A. BRANTLEY,                      No. 2:19-cv-00070-SMJ
5    MICHELLE M. NILES, and
     KRISTINE N. PRITCHARD,
6                                              ORDER DISMISSING CASE
                              Plaintiffs,
7
                 v.
8
     HEALING LODGE OF THE SEVEN
9    NATIONS, a corporate entity,

10                            Defendant.

11

12         On August 6, 2020, the parties filed a stipulated dismissal, ECF No. 59.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulated Motion for Voluntary Dismissal With

16               Prejudice, ECF No. 59, is GRANTED.

17         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorneys’ fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
      Case 2:19-cv-00070-SMJ     ECF No. 60   filed 08/06/20   PageID.1110 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 6TH day of August 2020.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
